—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered December 13, 1996, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends that reversible error took place because the Trial Judge improperly permitted the People to cross-examine the sole defense witness, his girlfriend of seven years, regarding a prior incident in which he was charged with assaulting her. The cross-examination was relevant to the issue of the defendant’s intent (see, People v Alvino, 71 NY2d 233).The defendant next contends that certain of the prosecutor’s remarks during summation require reversal. The challenged comments, for the most part, were fair response to the defense summation, referred to matters within the four corners of the evidence, or were otherwise proper (see, People v Velasquez, 205 AD2d 716; People v Haynes, 189 AD2d 894). Furthermore, the Trial Judge promptly issued curative instructions which were sufficient to dissipate any potential prejudice (see, People v Stith, 215 AD2d 789).